Citation Nr: 1726292	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-06 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, to include chondromalacia.

2. Entitlement to service connection for a left knee disability, to include chondromalacia.


REPRESENTATION

Veteran represented by:	Vanessa Brice, Attorney for Veteran


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the United States Army Reserve from July to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

In April 2016, the appellant testified before the undersigned. 


FINDINGS OF FACT

1. A November 1968 rating decision denied service connection for a left knee disability on the basis that it pre-existed service and was not aggravated.  The decision is final.

2. The evidence received since the November 1968 rating decision regarding the claim for service connection for a left knee disability is not cumulative of the evidence previously considered, contributes to a more complete picture of the appellant's claim, and creates a reasonable possibility of an allowance of his claim.

3. The appellant had a preexisting left knee disability, due to several dislocations; his left knee was injured again during service; and there is no clear and unmistakable evidence the worsening in service was temporary or was due to natural progress of the disability.


CONCLUSIONS OF LAW

1. The claim for service connection for a left knee disability has been reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, (2016).

2. The criteria for service connection for a left knee disability, as aggravation of a preexisting disability, are met. 38 U.S.C.A. §§ 101(24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence to Reopen a Claim

A claim which is the subject of a prior final decision may be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in November 1968 denying entitlement to service connection for a left knee disability.  The RO found evidence of a current disability, but found that it had preexisted service and not been aggravated.  

The evidence of record at the time of the November 1968 decision included service treatment records and a VA examination in October 1968.  The service treatment records showed severe chondromalacia of the left knee that had reportedly existed prior to service.  

The October 1968 VA examination and opinion also provided evidence of the appellant's condition and difficulty with his left knee during ACDUTRA, but did not provide an opinion on the question of nexus or aggravation.  

The appellant did not submit a notice of disagreement or new evidence within the year after the year after the December 1968 notice of the decision denying his claim.

Since the last final adjudication of his claim, the appellant provided two private medical opinions, as well as his testimony at the April 2016 hearing.  

The March 2010 private medical opinion suggested that the appellant's left knee dislocation during service could have exacerbated his prior left knee condition.

Additionally, in an April 2016 private medical opinion, Dr. C. T. indicated that the injury to the left knee sustained by the appellant while on active duty contributed to progressive and disabling knee conditions, including osteoarthritis, chondromalacia, medial meniscus tear, joint effusion, Baker's cyst, and patellar tendinitis.  Dr. C. T. ultimately opined that the Veteran's left knee impairment and disability were the result of his left knee injury that occurred during service.  

The medical opinions are new, as they were not before the RO at the time of the November 1968 denial; and are material, as they provide evidence of a link between an in-service injury and the current left knee disability. Shade, supra.  Accordingly, the claim is reopened. 38 U.S.C.A. § 5108.

II. Service Connection for a Left Knee Disability

The term "veteran" means a person who served in the active military, naval or air service and was discharged under conditions other than dishonorable (active duty).  38 U.S.C.A. § 101(2).

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2016).  

Active service includes any period of ACDUTRA during which the individual concerned was disabled by a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24)(B).

Service connection for a disability requires evidence of: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A veteran will be taken to have been in sound condition when examined, accepted, and enrolled for service; except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service. 38 U.S.C.A. § 1111.

Because the appellant had not previously established veteran status for his period of ACDUTRA, and there was no examination when he entered ACDUTRA, the presumption of soundness would not be applicable.  Smith v. Shinseki, 24 Vet. App. 40 (2010).

The December 1967, report of medical history completed for enlistment into the reserves notes that the appellant had a history of "dislocated knee" with treatment and "knee trouble."  A physician reported on the same form that there were no current problems.  On examination for enlistment into the reserves, the lower extremities were found to be normal; and the same physician who had signed the medical history form, reported that there were no defects.

The appellant entered ACDUTRA on July 2, 1968.  A service treatment record dated July 19, 1968, reports that the appellant had encountered problems with his left knee during basic training.  He reported a history of four knee dislocations and surgery for correction of that problem.  He had had an additional dislocation during ACDUTRA.  There was a finding of severe chondromalacia of the patella and recurrent dislocations of the left patella.  

Private physicians have diagnosed the appellant as currently having mild degenerative arthritis, chondromalacia, medial meniscus tear, joint effusion, Baker's cyst, and patellar tendinitis.  The August 2012 VA examiner also diagnosed chondromalacia and osteoarthritis.  In this case, there is no question that the Veteran has a current left knee disability.

In August 2012, the appellant was afforded a VA examination for his left knee disability.  The examiner stated that it would be "pure speculation" to conclude that the current osteoarthritis was caused by the chondromalacia.  The examiner noted the chronological progression of the left knee disability, but failed to provide a rationale in support of the conclusion. Thus, the opinion is afforded no probative weight.  The See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   

In a December 2012 addendum opinion, the VA examiner opined that the left knee disability was not aggravated by service because the Veteran did not disclose the left knee injury upon entrance to service.  The examiner further stated that surgery for this condition would cause naturally progressive residuals that would remain undetected in a routine examination, but could arise due to activities such as running.  This history is inaccurate, in that the appellant reported the knee history when he entered the reserves.  It is also unclear how the lack of disclosure could have a bearing on whether there was aggravation.  Thus, this opinion is based upon an inaccurate factual basis and is afforded no probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion based upon an inaccurate factual premise had no probative value.).

In April 2016, the Veteran testified that he initially injured his left knee while playing baseball.  He dislocated it again while wrestling and when he slipped on a snow patch.  He underwent a corrective procedure in 1967, after which he experienced no symptoms.  He stated that he did not experience any symptoms related to his left knee prior to service or between his entrance examination and boot camp.  The appellant further testified that he injured his left knee again while running during service, which resulted in a diagnosis of chondromalacia.  After separation from service, he continued to experience swelling and pain in his left knee.

Additionally, in the April 2016 private opinion letter, Dr. C. T. noted the appellant's initial left knee injury in high school, which occurred in 1965.  He further noted that a surgical procedure was performed, which allowed the Veteran to resume normal left knee function.  Dr. C. T. indicated that the Veteran provided all medical information relevant to his left knee disability during his entrance examination, after which he was deemed medically fit for service.  During a physical training activity, his knee collapsed and he was medically discharged from service.  Since separation from service, the Veteran reported experiencing continuous difficulty with his left knee, including pain, swelling, instability, limping, and a limited walking capacity.     

Dr. C. T. thoroughly noted the relevant medical history and opined that the appellant had permanent left knee impairment due to the injury he sustained during active duty.  He further stated that the in-service knee injury was directly responsible for the discharge from service.  Dr. C. T. based his opinion on service treatment records indicating that the Veteran was fit for service at the time of his entrance examination, as it is clear that the examiners had knowledge of his preexisting condition and prior surgery.  The service treatment records further indicated the occurrence of a subsequent left knee injury during active duty.  The Board finds that this opinion had clear conclusions and strong supporting data, as well as a reasoned medical explanation connecting the two. As a result, the Board affords it great probative weight.  See Nieves-Rodriguez, supra.

This record shows that the appellant had left knee dislocations before service; but became symptom free after surgery prior to entering the reserves.  He remained symptom free until entering ACDUTRA and has remained symptomatic since.  

In light of his complaints of continuous knee pain and swelling that he experienced after service, along with the highly probative opinion submitted by Dr. C. T., when resolving doubt in his favor, the Veteran had more than temporary left knee symptoms during service and the evidence shows a permanent worsening of the underlying condition. The VA examiner's opinions and conclusions have no probative value for the reasons discussed above, and there is no clear and convincing evidence that the established worsening in service was due to the natural progress of the condition. 

In sum, resolving doubt in the appellant's favor, his preexisting left knee disability was permanently worsened beyond its natural progression by injury during ACDUTRA. Therefore, service connection is warranted for aggravation of this preexisting disability. 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306.






							(CONTINUED ON NEXT PAGE)
ORDER

1. New and material evidence has been presented; the claim of service connection for a left knee disability is reopened.

2. Entitlement to service connection for a left knee disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


